DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 12/11/2020.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 03/02/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 12/11/2020 as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for proof attestation services for claim verification.
Claim 1 recites [a] computer-implemented method for generating attestations of data veracity, the method comprising: receiving, from a remote computing device, a request to verify a fact associated with a particular entity; searching, by a computing device, a set of privileged-access data repositories having a plurality of pieces of factual data stored therein to identify therefrom a set of results that corresponds at least in part to the fact associated with the particular entity; generating, by the computing device, an attestation notification that corresponds to a first result of the identified set of results based on a veracity score calculated for the first result, wherein the veracity score is calculated based at least in part on a determined correlation between a second result of the obtained results and the first result; and communicating, by the computing device, the generated attestation notification to the computing device as a response to the received request.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-8 recite a method and, therefore, are directed to the statutory class of a process. Claims 17-20 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 9-16 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A computer-implemented method for generating attestations of data veracity, the method comprising:

No additional elements are positively claimed.
receiving, from a remote computing device, a request to verify a fact associated with a particular entity
This limitation includes the step of receiving, from a remote computing device, a request to verify a fact associated with a particular entity. 
But for the computing device, this limitation is directed to receiving and communicating known data in order to facilitate proof attestation services for claim verification which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
receiving, from a remote computing device, a request
searching, by a computing device, a set of privileged-access data repositories having a plurality of pieces of factual data stored therein to identify therefrom a set of results that corresponds at least in part to the fact associated with the particular entity
This limitation includes the step of searching, by a computing device, a set of privileged-access data repositories having a plurality of pieces of factual data stored therein to identify therefrom a set of results that corresponds at least in part to the fact associated with the particular entity. 
But for the computing device, this limitation is directed to searching and storing known data in order to facilitate proof attestation services for claim verification which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
searching, by a computing device, a set of privileged-access data repositories
generating, by the computing device, an attestation notification that corresponds to a first result of the identified set of results based on a veracity score calculated for the first result, wherein the veracity score is calculated based at least in part on a determined correlation between a second result of the obtained results and the first result
This limitation includes the step of generating, by the computing device, an attestation notification that corresponds to a first result of the identified set of results based on a veracity score calculated for the first result, wherein the veracity score is calculated based at least in part on a determined correlation between a second result of the obtained results and the first result. 
But for the computing device, this limitation is directed to communicating known data in order to facilitate proof attestation services for claim verification which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
generating, by the computing device, an attestation notification
communicating, by the computing device, the generated attestation notification to the computing device as a response to the received request
This limitation includes the step of communicating, by the computing device, the generated attestation notification to the computing device as a response to the received request. 
But for the computing device, this limitation is directed to communicating known data in order to facilitate proof attestation services for claim verification which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
communicating, by the computing device, the generated attestation notification to the computing device as a response to the received request


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating, storing, and receiving/collecting known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate, store, and receive/collect known data. Applicant’s Specification (PGPub. 2021/0133803 [0077 – general-purpose computers] The invention may be described in the general context of computer code or machine-useable instructions, including computer-executable instructions such as program modules, being executed by a computer or other machine, such as a personal data assistant or other handheld device. Generally, program modules including routines, programs, objects, components, data structures, etc., refer to code that perform particular tasks or implement particular abstract data types. The invention may be practiced in a variety of system configurations, including hand-held devices, consumer electronics, general-purpose computers, more specialty computing devices, etc. The invention may also be practiced in distributed computing environments where tasks are performed by remote-processing devices that are linked through a communications network.) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer and database merely receives, stores, and communicates known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 17 and CRM claim 9 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-8, 10-16, and 18-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving a request, searching a database, generating a notification, and communicating. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing proof attestation services for claim verification. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over: Vronay et al. 2015/0066867; in view of Miu et al. 2015/0058931; in further view of Bastide et al. 2016/0034565.
Regarding Claim 1. Vronay et al. 2015/0066867 further teaches A computer-implemented method for generating attestations of data veracity (Vronay et al. 2015/0066867 [0012 - system is able to validate the veracity of the statement as an attestation with the authority account over the communication network by cross-referencing the information in the statement with information in the authority account] The systems and methods for zero-knowledge attestation validation as disclosed herein includes, in one embodiment, steps for receiving a statement from a primary account in a primary electronic database over a communication network for validation with an authority account in an authority electronic database. Here, a set of keys are created to permit validation of the statement without the primary electronic database identifying the authority account and without the authority electronic database identifying the primary account. In this respect, a first key is associated with the statement and then the two are matched with a second key having identification information related to the authority account. The system is able to validate the veracity of the statement as an attestation with the authority account over the communication network by cross-referencing the information in the statement with information in the authority account. This information may be true if the system can reliably cross-reference the information in the statement with the authority account, or the information may be false if the system is unable to match or cross-reference the information. The next step is for the system to relate the attestation with the first key and then link the two with a third key identifying the primary account. This enables the system to transmit the attestation to the primary electronic database over the communication network for storage in the primary account with the statement. At this point, the statement may be considered verified or validated as being true or false. [0018] In another embodiment of a method for zero knowledge attestation validation, the system may produce at least three matchable keys and convey a first key to a third party having information on an authority account and convey a second key associated with an unverified statement to a badge creator. The third key is preferably retained with a badge servicer. Next, the system matches the first key having the authority account with the second key having the unverified statement in the badge creator. An attestation can be created based on the veracity of the unverified statement through cross-reference with information in the authority account. The created attestation is then correlated with the second key and matched with the third key in the badge servicer. Here, the attestation can be stored in association with a primary account associated with the unverified statement. Accordingly, the system can transform the unverified statement into a verified statement based on comparing the attestation with the unverified statement without the authority account identifying the primary account and without the primary account identifying the authority account. Description [0049] The next step (114) is for the authority system 20 to verify the veracity of (i.e., attest to) the information in the badge request 30, as shown more specifically in FIG. 8. In step (114a), the authority system 20 uses the authority system identity 18 stored in the badge request 30 (e.g., username) to access the authority system identity 18 of the user 12. The authority system 20 uses information associated with the authority system identity 18 (e.g., user account/name, email address, social security number, etc.) to identify the authority system identity 18 (e.g., profile) of the user 12 from all other authority system identities stored in association with the authority system 20. In step (114b), the authority system 20 verifies the veracity of the information in the badge request 30 by comparing the statement or claim to information stored in the authority system identity 18. For example, an authority system 20 that is a banking system could verify the current balance, last deposit, payment history, etc. of the user 12. In other examples, a shopping website could verify that the user 12 purchased a particular product; a credit card company could verify age, credit rating, or mailing address; a smartphone could verify location information by way of WiFi, cell tower or GPS location technologies; a social networking website could verify "friend" or "family" relationships; or a corporate human resources database could verify employment status, position, salary, management level, performance review scores, etc. This list is certainly non-exhaustive and the validation steps disclosed herein are applicable to virtually any type of information. The next step (114c) shown more specifically in FIG. 9 is for the authority system 20 to send an attestation 32 indicating the veracity of the information contained in the badge request 30 (or lack thereof) to the badge creator 24. The attestation 32 indicates whether the statements or claims made by the user 12 on the primary system 16 are true. [0058] FIG. 14 illustrates a preferred embodiment for storing and communicating information with respect to the system 10, as described above. Preferably, information in the primary system 16 is stored in a primary electronic database 34 and information in the authority system 20 is stored in an authority electronic database 36. The primary and authority electronic databases 34, 36 may be any type of information storage database known in the art, such as a hard drive, solid state drive, server, or other storage medium known in the art. The databases 34, 36 are preferably separately operated and managed. In view of the above examples, the database 34 may be owned and operated by a social network website while the database 36 may be owned and operated by Company X. Although, of course, the databases 34, 36 may be owned and operated by a single entity and as part of one system (i.e., the databases 34, 36 may be part of a subsystem of a larger parent or umbrella system), e.g., as described above with respect to a human resources department having multiple access levels. In the embodiment shown in FIG. 14, the system 10 also preferably includes a communications network 38 (e.g., the Internet, a LAN, WAN, etc.) to facilitate the exchange and communication of information therein. In one embodiment, the badge servicer 22 and the badge creator 24 may be integrated into the primary electronic database 34 and/or the authority electronic database 36, respectively. Of course, the badge servicer 22 and/or the badge creator 24 may be separate from the primary electronic database 34 and/or the authority electronic database 36. As shown in FIG. 14, the databases 34, 36 communicate with one another via the communications network 38 as part of facilitating the zero-knowledge attestation validation process shown and described herein. Specifically, the primary electronic database 34 may send the badge request 30 and the badge correlation key 28b over the communications network 38 (e.g., the Internet) to the authority electronic database 36. Once the authority electronic database 36 verifies the veracity of the information in the badge request 30, the authority electronic database 36 sends the badge 26 containing the attestation 32 and the badge correlation key 28b to the primary electronic database 34 via the same or a different communications network 38.), the method comprising: receiving, from a remote computing device, a request to verify a fact associated with a particular entity (Vronay et al. 2015/0066867 [0049 - authority system 20 to verify the veracity of (i.e., attest to) the information in the badge request… the authority system 20 verifies the veracity of the information in the badge request 30 by comparing the statement or claim to information stored in the authority system identity 18. For example, an authority system 20 that is a banking system could verify the current balance, last deposit, payment history, etc. of the user] The next step (114) is for the authority system 20 to verify the veracity of (i.e., attest to) the information in the badge request 30, as shown more specifically in FIG. 8. In step (114a), the authority system 20 uses the authority system identity 18 stored in the badge request 30 (e.g., username) to access the authority system identity 18 of the user 12. The authority system 20 uses information associated with the authority system identity 18 (e.g., user account/name, email address, social security number, etc.) to identify the authority system identity 18 (e.g., profile) of the user 12 from all other authority system identities stored in association with the authority system 20. In step (114b), the authority system 20 verifies the veracity of the information in the badge request 30 by comparing the statement or claim to information stored in the authority system identity 18. For example, an authority system 20 that is a banking system could verify the current balance, last deposit, payment history, etc. of the user 12. In other examples, a shopping website could verify that the user 12 purchased a particular product; a credit card company could verify age, credit rating, or mailing address; a smartphone could verify location information by way of WiFi, cell tower or GPS location technologies; a social networking website could verify "friend" or "family" relationships; or a corporate human resources database could verify employment status, position, salary, management level, performance review scores, etc. This list is certainly non-exhaustive and the validation steps disclosed herein are applicable to virtually any type of information. The next step (114c) shown more specifically in FIG. 9 is for the authority system 20 to send an attestation 32 indicating the veracity of the information contained in the badge request 30 (or lack thereof) to the badge creator 24. The attestation 32 indicates whether the statements or claims made by the user 12 on the primary system 16 are true.); searching, by a computing device, a set of privileged-access data repositories having a plurality of pieces of factual data stored therein to identify therefrom a set of results that corresponds at least in part to the fact associated with the particular entity (Vronay et al. 2015/0066867 [0049] The next step (114) is for the authority system 20 to verify the veracity of (i.e., attest to) the information in the badge request 30, as shown more specifically in FIG. 8. In step (114a), the authority system 20 uses the authority system identity 18 stored in the badge request 30 (e.g., username) to access the authority system identity 18 of the user 12. The authority system 20 uses information associated with the authority system identity 18 (e.g., user account/name, email address, social security number, etc.) to identify the authority system identity 18 (e.g., profile) of the user 12 from all other authority system identities stored in association with the authority system 20. In step (114b), the authority system 20 verifies the veracity of the information in the badge request 30 by comparing the statement or claim to information stored in the authority system identity 18. For example, an authority system 20 that is a banking system could verify the current balance, last deposit, payment history, etc. of the user 12. In other examples, a shopping website could verify that the user 12 purchased a particular product; a credit card company could verify age, credit rating, or mailing address; a smartphone could verify location information by way of WiFi, cell tower or GPS location technologies; a social networking website could verify "friend" or "family" relationships; or a corporate human resources database could verify employment status, position, salary, management level, performance review scores, etc. This list is certainly non-exhaustive and the validation steps disclosed herein are applicable to virtually any type of information. The next step (114c) shown more specifically in FIG. 9 is for the authority system 20 to send an attestation 32 indicating the veracity of the information contained in the badge request 30 (or lack thereof) to the badge creator 24. The attestation 32 indicates whether the statements or claims made by the user 12 on the primary system 16 are true.); 
Vronay et al. 2015/0066867 may not expressly disclose the “scoring” features, however, Miu et al. 2015/0058931 teaches generating, by the computing device, an attestation notification that corresponds to a first result of the identified set of results based on a veracity score calculated for the first result (Miu et al. 2015/0058931 [0010 - providing the computed authenticity score as a component to determine a trustworthiness of the transaction request] In another aspect, some implementations provide a computer system A machine-assisted method, the method including: receiving, at an authentication verification engine and from an transaction authentication engine, an inquiry regarding a user submitting a transaction request to access data managed by the participant entity, the inquiry comprising information identifying the user; based on the information identifying the user, constructing a query to verify an identity of the user who has requested the transaction; submitting the query to an identity database in communication with the authentication verification engine; receiving a reply from the identity database in response to the query; based on the received reply, computing an authenticity score quantitatively attesting to the identity of the user who has requested the transaction; and providing the computed authenticity score as a component to determine a trustworthiness of the transaction request.), 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vronay et al. 2015/0066867 to include the scoring features as taught by Miu et al. 2015/0058931. One of ordinary skill in the art would have been motivated to do so in order to quantify results which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Vronay et al. 2015/0066867 may not expressly disclose the “scoring” features, however, Bastide et al. 2016/0034565 teaches generating, by the computing device, an attestation notification that corresponds to a first result of the identified set of results based on a veracity score calculated for the first result, wherein the veracity score is calculated based at least in part on a determined correlation between a second result of the obtained results and the first result (Bastide et al. 2016/0034565 [0073 - credibility score for a search result of the set of search results based on the correlation between…] Returning to FIG. 7, at block 708 the method 700 can include computing a credibility score for a search result of the set of search results based on the correlation between the first subject matter of the search query and the subject matter milestone of the first search result. Computing the credibility score for the search result may include evaluating the recency score of the first search result with respect to the recency range. In certain embodiments, search results with a recency score closer to the upper value of the recency range may be assigned a greater credibility value. Once again consider the example search query above of “quantum electrodynamics” having a recency range of 70-100. As described herein, one search result may include a link to a review article written by Enrico Fermi in 1932 that represented an early formalization of quantum electrodynamics, having a recency score of 49. The search results may also include a link to the announcement of a prestigious prize in 1965 in physics for work in quantum electrodynamics, having a recency score of 66. Accordingly, in certain embodiments, the method 700 may evaluate both search results and determine that, as the 1965 prize announcement is more recent, (e.g., the search result with the recency score closest to the upper value of the recency range) it is the best match for the search query. Accordingly, in certain embodiments, the search result including the 1932 review article by Enrico Fermi may be assigned a credibility score of 68, while the search result including the prestigious prize announcement in 1965 may be assigned a credibility score of 83.); and
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vronay et al. 2015/0066867 to include the scoring features as taught by Bastide et al. 2016/0034565. One of ordinary skill in the art would have been motivated to do so in order to quantify results which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Vronay et al. 2015/0066867 further teaches communicating, by the computing device, the generated attestation notification to the computing device as a response to the received request (Vronay et al. 2015/0066867 [0020] In another alternative embodiment, a method for zero-knowledge attestation validation includes communicating with an authority account in a first electronic database over a communication network to attest to the veracity of at least one unattested statement made in a second electronic database associated with a primary account, creating at least one badge attesting to the veracity of the at least one unattested statement, conveying the at least one badge to the second electronic database over the communication network, storing the at least one badge in association with the primary account in the second electronic database and transforming the at least one unattested statement into at least one attested statement without the authority account in the first electronic database identifying the primary account in the second electronic database and without the primary account in the second electronic database identifying the authority account in the first electronic database.).
Regarding Claim 9. A non-transitory computer readable medium storing computer-usable instructions that, when used by one or more processors, cause the one or more processors to perform operations comprising: 
receiving, from a remote computing device, a request to verify a fact associated with a particular entity; 
searching a set of privileged-access data repositories having a plurality of pieces of factual data stored therein to identify therefrom a set of results that corresponds at least in part to the fact associated with the particular entity; 
generating an attestation notification that corresponds to a first result of the identified set of results based on a veracity score calculated for the first result, 
wherein the veracity score is calculated based at least in part on a determined correlation between a second result of the obtained results and the first result; and 
communicating the generated attestation notification to the remote computing device as a response to the received request.
Claim 9, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Regarding Claim 17. A system for claim verification, the system comprising: 
at least one processor, and at least one memory device storing computer-usable instructions that, when used by the at least one processor, cause the at least one processor to: 
receive, from a remote computing device, a request to verify a fact associated with a particular entity; 
search a set of privileged-access data repositories having a plurality of pieces of factual data stored therein to identify therefrom a set of results that corresponds at least in part to the fact associated with the particular entity; 
generate an attestation notification that corresponds to a first result of the identified set of results based on a veracity score calculated for the first result, 
wherein the veracity score is calculated based at least in part on a determined correlation between a second result of the obtained results and the first result; and 
communicate the generated attestation notification to the remote computing device as a response to the received request.
Claim 17, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over: Vronay et al. 2015/0066867; in view of Miu et al. 2015/0058931; in further view of Bastide et al. 2016/0034565.
Regarding Claim 2. The computer-implemented method of claim 1, Vronay et al. 2015/0066867 may not expressly disclose the following features, however, Miu et al. 2015/0058931 teaches wherein the generated attestation notification includes the calculated veracity score (Miu et al. 2015/0058931 [0111 - response may include a computed authenticity score interpreted as attestation notification includes the calculated veracity score] In response, TAE 122 may submit a first inquiry at an authentication verification engine (AVE) 128 to determine an authenticity status attesting to a purported identity of the user (232). Thereafter, TAE 122 may receive a response from AVE 126 (234). The response may include a computed authenticity score indicative of the relative authenticity of the purported identity of the user.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vronay et al. 2015/0066867 to include the notification features as taught by Miu et al. 2015/0058931. One of ordinary skill in the art would have been motivated to do so in order to communicate results which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 10. The non-transitory computer readable medium of claim 9, wherein the generated attestation notification includes the calculated veracity score.
Claim 10, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 
Regarding Claim 18. The system of claim 17, wherein the generated attestation notification includes the calculated veracity score.
Claim 18, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Claims 3, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Vronay et al. 2015/0066867; in view of Miu et al. 2015/0058931; in further view of Bastide et al. 2016/0034565; in even further view of Hayes 2012/0072717.
Regarding Claim 3. The computer-implemented method of claim 1, Vronay et al. 2015/0066867 may not expressly disclose the following features, however, Hayes 2012/0072717 teaches wherein the first result includes data that verifies the fact associated with the particular entity, and the second result includes other data that verifies the data included in the first result (Hayes 2012/0072717 [0115 – validation interpreted as verification] Using context information 95 associated with the first protocol entity client 11, the first protocol entity server 17 and the first protocol messages 40, the network client 10 communicates with a network server 26 using a second protocol entity client 13 and a second protocol entity server 19. The second protocol entity client 13 and the second protocol entity server 19 communicate using one or more second protocol messages 42 to communicate a second digital identity 63 to the second protocol entity server 19. The second protocol entity server 19 performs normal validation of the received digital identity 63. The second protocol entity server 19 also performs authentication of the second digital identity 63 by using the second digital identity as a lookup key for an Identity Association Database 24. The Identity Association Database 24 returns a database entry 33. The second protocol entity server 19 also performs authentication of the second digital identity 63 by using the second digital identity as a lookup key for a Context Association Database 25. The Context Association Database 25 returns a database entry 34. If the returned database entries 33, 34 both contain an association with the first digital identity 43, then the validation succeeds as an association between a first digital identity, a second digital identity and the context information exists 98 and the result of the authentication 72 is indicated to the second protocol entity server 19.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vronay et al. 2015/0066867 to include the verification/validation features as taught by Hayes 2012/0072717. One of ordinary skill in the art would have been motivated to do so in order to verify information against a trusted or authenticated source results which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 11. The non-transitory computer readable medium of claim 9, wherein the first result includes data that verifies the fact associated with the particular entity, and the second result includes other data that verifies the data included in the first result.
Claim 11, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 
Regarding Claim 19. The system of claim 17, wherein the first result includes data that verifies the fact associated with the particular entity, and the second result includes other data that verifies the data included in the first result.
Claim 19, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 





Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over: Vronay et al. 2015/0066867; in view of Miu et al. 2015/0058931; in further view of Bastide et al. 2016/0034565; in even further view of Bhattacharjee et al. 2010/0262633.
Regarding Claim 6. The computer-implemented method of claim 1, Vronay et al. 2015/0066867 may not expressly disclose the following features, however, Bhattacharjee et al. 2010/0262633 teaches wherein each data repository of the set of data repositories is stored in one of a plurality of computing devices (Bhattacharjee et al. 2010/0262633 [0004] In another embodiment, an information processing system for optimizing placement of database objects on a plurality of storage devices is disclosed. The information processing system includes a memory and a processor that is communicatively coupled to the memory. A database object placement advisor is communicatively coupled to the memory and the processor. The database object placement advisor is adapted to place a set of database objects on a first storage device in a plurality of storage devices. Each storage device in the plurality of storage device comprises differing characteristics. A query workload is run on the set of database objects that have been placed on the first storage device. Profiling information associated with the query workload that is running is collected. A subset of database objects is selected from the set of the database objects to be stored on a second storage device in the plurality of storage devices based on the profiling information that has been collected. The second storage device is a separate physical device from, and performs faster than, the first storage device. The subset of database objects is stored on the second storage device and all remaining database objects in the set of database objects on the first storage device.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vronay et al. 2015/0066867 to include the data repository features as taught by Bhattacharjee et al. 2010/0262633. One of ordinary skill in the art would have been motivated to do so in order to store results in a distributed manner which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 14. The non-transitory computer readable medium of claim 9, wherein each data repository of the set of data repositories is stored in one of a plurality of computing devices.
Claim 14, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Vronay et al. 2015/0066867; in view of Miu et al. 2015/0058931; in further view of Bastide et al. 2016/0034565; in even further view of Srivastava et al. 2019/0190704.
Regarding Claim 7. The computer-implemented method of claim 1, Vronay et al. 2015/0066867 may not expressly disclose the following features, however, Srivastava et al. 2019/0190704 teaches wherein the communication causes the generated attestation notification to be displayed by the computing device (Srivastava et al. 2019/0190704 [0040] The computing device 102 may also include or be otherwise interfaced with a display device 208. The display device 208 may be internal to the computing device 102 or external to the computing device 102 and connected thereto via one or more connections (e.g., wired or wireless) for the transmission of data to and/or from. The display device 208 may be configured to display data to a user of the computing device 102, such as the individual 108. The display device 208 may be any type of display suitable for displaying data as part of the functions discussed herein, such as a liquid crystal display, light emitting diode display, thin film transistor display, capacitive touch display, cathode ray tube display, light projection display, etc. In some instances, the computing device 102 may include multiple display devices 208. The display device 208 may be configured to, for example, display user interfaces to the individual 108 for performing the functions discussed herein, such as for selection of transaction accounts, issuing of instructions, display of attestation results, etc.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vronay et al. 2015/0066867 to include the display features as taught by Srivastava et al. 2019/0190704. One of ordinary skill in the art would have been motivated to do so in order to display results which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 15. The non-transitory computer readable medium of claim 9, wherein the communication causes the generated attestation notification to be displayed by the computing device.
Claim 15, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over: Vronay et al. 2015/0066867; in view of Miu et al. 2015/0058931; in further view of Bastide et al. 2016/0034565; in even further view of Levy et al. 2020/0074388.
Regarding Claim 8. The computer-implemented method of claim 1, Vronay et al. 2015/0066867 may not expressly disclose the following features, however, Levy et al. 2020/0074388 teaches wherein each privileged-access data repository of the set of privileged-access data repositories includes one of a distributed ledger or a database (Levy et al. 2020/0074388 [0045 - distributed ledger] The distributed ledger may be a public distributed ledger or a private distributed ledger, sometimes referred to as a “permissioned” distributed ledger. Public distributed ledgers provide the benefit of unbiased verification by anyone with access to the ledger (and in general by a greater population), but have the risk of making public data that should remain secret or otherwise not be public. Private or privileged distributed ledgers reduce the risk of making public data that should remain secret or otherwise not be public, as they are only accessible to computers through one or more “gateway” servers (which are computing devices 800) controlling access to the distributed ledger by requiring that computing devices 800 requesting access to the distributed ledger be authenticated (e.g. via a signature encrypted with a user's private key that is verified by a certificate authority with the corresponding public key) as having permission to access it. Private or privileged distributed ledgers can thus limit access to certain data (e.g., from competitors or malicious parties), but reduce the pool of verifying machines and thereby increase the risk of bias in blockchain verification procedures, and also introduce “trusted” middleman parties or servers such as the certificate authority that reduce the degree of decentralization introduce potential points of failure. To get the best of both worlds, there may effectively be a public “portion” and a private “portion” of a distributed ledger, which may actually in execution be a separate public distributed ledger and a separate private/permissioned distributed ledger. In a private or privileged distributed ledger, authentication by the gateway server and via the signature/certificate authority may be required to acquire permission to read or access one or more blocks of the distributed ledger, to acquire permission to request a transaction be added to the ledger, to acquire permission to request a new block be added to the ledger, to acquire permission to verify a transaction or a new block, to acquire permission to finalize the appending of a new block (and transmit the new block and/or updated ledger to the distributed architecture 125), or some combination thereof. Whether a distributed ledger as used herein is public or private, storage of data in the distributed ledger provides protection from outages or data corruption in that data associated with a particular provider is stored on additional devices, and diversifies how important data within the provider's organization is stored.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vronay et al. 2015/0066867 to include the distributed ledger features as taught by Levy et al. 2020/0074388. One of ordinary skill in the art would have been motivated to do so in order to store results using distributed ledger / blockchain technology results which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 16. The non-transitory computer readable medium of claim 9, wherein each privileged-access data repository of the set of privileged-access data repositories includes one of a distributed ledger or a database.
Claim 16, has similar limitations as of Claim(s) 8, therefore it is REJECTED under the same rationale as Claim(s) 8. 

Regarding Claim 4. The computer-implemented method of claim 3, wherein the request includes a first set of keywords, the first result includes a second set of keywords, and the second result includes a third set of keywords, 
wherein the first result is determined to verify the fact based on a first calculated likelihood that the second set of keywords corresponds to the first set of keywords, and wherein the correlation between the second result and the selected first result is determined based on a second calculated likelihood that the third set of keywords corresponds at least in part to the second set of keywords.
Regarding Claim 12. The non-transitory computer readable medium of claim 11, wherein the request includes a first set of keywords, the first result includes a second set of keywords, and the second result includes a third set of keywords, 
wherein the first result is determined to verify the fact based on a first calculated likelihood that the second set of keywords corresponds to the first set of keywords, and 
wherein the correlation between the second result and the selected first result is determined based on a second calculated likelihood that the third set of keywords corresponds at least in part to the second set of keywords.
Claim 12, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 
Regarding Claim 20. The system of claim 19, wherein the request includes a first set of keywords, the first result includes a second set of keywords, and the second result includes a third set of keywords, wherein the first result is determined to verify the fact based on a first calculated likelihood that the second set of keywords corresponds to the first set of keywords, and wherein the correlation between the second result and the selected first result is determined based on a second calculated likelihood that the third set of keywords corresponds at least in part to the second set of keywords.
Claim 20, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 
Regarding Claim 5. The computer-implemented method of claim 4, wherein the determined correlation includes a score that corresponds to the second calculated likelihood.
Regarding Claim 13. The non-transitory computer readable medium of claim 12, wherein the determined correlation includes a score that corresponds to the second calculated likelihood.
Claim 13, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 

Allowable Subject Matter
Claim 4, 5, 12, 13, 20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dar 2019/0294717 [0001] In a distributed database, a large set of data may be split into multiple shards and stored separately on a plurality of computing devices in a distributed system. One way to collect information from more than one of the distributed shards is to perform an inner join of two shards. An inner join is an operation that combines two input tables, each being a set of key-value pairs, to produce a new resulting table containing all possible combination of values from the two input tables for each matching key.
Yabuki 2013/0170717 [Claim 2] 2. The authentication apparatus according to claim 1, wherein said generating of the second generated information generates the second generated information based on a result of determination that the person to be authenticated has uncertainty of verification, and wherein said selecting of a verification target selects to set the second registration information as the verification target in addition to the first registration information based on a result of determination that the person to be authenticated has uncertainty of verification. [Claim 3] 3. The authentication apparatus according to claim 1, wherein said generating of the second generated information generates the second generated information based on a result of determination that the person to be authenticated has uncertainty of verification, and wherein said selecting of a verification target selects to set the second registration information as the verification target in addition to the first registration information based on information indicative of uncertainty of verification of the person to be authenticated, which has been registered in advance.
Stibel et al. 2012/0310937 [0086] In some embodiments, the credibility scores are integrated with search engine results. FIGS. 7 and 8 illustrate two alternatives for integrating credibility scores into search engine results. FIG. 7 illustrates using "mouse-over" functionality to present credibility scores in accordance with some embodiments. When a user places a pointing tool, such as mouse cursor 710, for a specified duration (e.g., 500 milliseconds) over a website link that is part of a search engine query, an indicator window 720 displays showing the credibility score(s) for that website. To do so, the search engine may associate the credibility scores with the website links before returning the results to the web browser. Alternatively, the search engine results may be intercepted by the PEO system prior to being returned to the web browser. The intercepted results are associated with the appropriate credibility scores and then passed to the web browser. The integration of the credibility scores with the search engine results allow a user to identify the credibility of a website prior to accessing that website. In this manner, the user can avoid non-credible websites that are presented within search engine results.
Whitehead et al. 2015/0012530 [0019] By processing and analyzing identity information in this manner, the identity storage device is able to provide the user with a more accurate result of the user's identity query. The identity storage device receives additional identity information over time, thus improving the accuracy of the stored identity information, the relationships between items of identity information, and the credibility scores associated with the identity information and/or the relationships. Additionally, the identity storage device determines a credibility score for different items of identity information and/or a credibility score for a relationship between different items of identity information, thus improving the identity query result by providing the user with a confidence score indicative of the accuracy of the information.
Thirugnanasundaram et al. 2015/0032724 [0055] In response to the search at S332 resulting in an exact match, the reply used to resolve and/or conclude a reference thread including the reference message can be used as a suggested response for the current message. Because this level of "exact" matching does not occur frequently, the module 126 treats the results as being the most accurate. At S340, the module 126 assigns a high accuracy score to the reference response made for the message determined at S332, thus placing a high confidence on using, as a suggested response, the reference response generating the outcome in the reference message. [0056] The module 126 considers the level of matching using slugs as being quite accurate. In response to the search at S334 resulting in a matching reference message, the module 126 assigns a medium accuracy score to the reference response made for the message determined at S344, thus placing medium-level confidence on using, as a suggested response, the reference response generating the outcome in the reference message. [0057] The module 126 considers the level of matching using tags as being less accurate. In response to the search at S336 resulting in a matching reference message, the module 126 assigns a low accuracy score to the reference response made for the message determined at S346, thus placing a low-level of confidence on using, as a suggested response, the reference response generating the outcome in the reference message.
Bedolla et al. 2010/0262606 [0005] One aspect of the invention is to determine the accuracy of a public form of media through communal consumption, verifications or disputes of its content. By leveraging the collective knowledge set of a community, content is verified for accuracy or truth and given a score that indicates the content's veracity. Intuitively, the more verifiable the content of a document, the more accurate it is deemed to be. Another aspect of the invention involves collecting consumer verifications or disputes of public content, persisting the relationship between consumer and content, and archiving these relationships and evaluations in a database. Alternatively, the consumer may take a neutral stance by consuming but not acting upon the content.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682